Citation Nr: 0001347	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to May 1986.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating action 
by the RO.  In May 1997, the Board denied the veteran's claim 
of service connection for psychiatric disorder other than 
PTSD and remanded the issue of service connection for PTSD to 
the RO for further development.  

In August 1998, following a subsequent appellate review, the 
issue of entitlement to service connection for PTSD was 
remanded a second time to the RO for other action.  



REMAND

Following appellate review in August 1998, the Board remanded 
the case for additional development of the evidence.  The RO 
was instructed to verify an alleged in-service stressor and 
to provide a current VA examination of the veteran to 
determine the nature and etiology of the claimed PTSD.  

The record shows that the RO attempted to verify the alleged 
in-service stressor from the appropriate entity, but received 
negative results.  Furthermore, a computer generated document 
states that the veteran had been scheduled for a VA 
psychiatric examination, but had failed to report for the 
evaluation.   In an October 1998 supplemental statement of 
the case (SSOC), the RO indicated that the veteran had failed 
to appear for the scheduled VA examination.  The Board notes 
that a copy of the letter from the VA medical facility 
notifying the veteran of the date, time and place to report 
for the examination is not in the claims folder.  Without a 
copy of this letter, it cannot be adequately determined 
whether the veteran had been appropriate notification to 
report for the evaluation.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain a copy of the 
letter from the VA medical facility to 
the veteran advising her of the date, 
time and place of the VA psychiatric 
examination for inclusion in the claims 
folder. If a copy of the letter is 
obtained, the RO should adjudicate the 
veteran's claim under 38 C.F.R. § 
3.655(b) and provide the veteran and her 
representative with an SSOC explaining 
that determination.  

2. If no letter is produced as set forth 
in numbered paragraph 1 hereinabove, the 
RO should then schedule the veteran for 
another VA psychiatric examination. 
Before the veteran is seen for further VA 
examination, the RO must place a copy of 
the letter from the VA medical facility 
to the veteran advising her of the date, 
time and location of the examination in 
the claims folder, so that it may be 
established that the veteran received 
adequate notice of the examination.  

3.  If the veteran appears for the VA 
psychiatric  examination, the VA examiner 
must review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination. The purpose of the 
examination is to determine the current 
nature and likely etiology of the claimed 
PTSD.  If the diagnosis of PTSD is 
reported, then the examiner must identify 
the specific stressor or stressors which 
support that diagnosis.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the claim.  If the veteran 
does not report for the scheduled 
examination or provide an adequate reason 
for her failure to report, the RO should 
adjudicate the veteran's claim under 38 
C.F.R. § 3.655 (b) (1999), on the basis 
of the evidence of record.  If the 
determination remains adverse to the 
veteran, the veteran and her 
representative should both be provided 
with an SSOC and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until notified. The 
purpose of this remand is to ensure due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




